DETAILED ACTION - SUPPLEMENTAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution
Prosecution is reopened in view of new prior art.
This is a replacement office action which corrects claim numbering in the 103 rejection. The rejection is based on the claim set filed on 4/30/21.

New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (The Laryngoscope, 2004, 114 (1184-1189), in view of Hissong et al. (US 2007/0264310; published: 4/24/07; of record) and Edens (US 2001/0006675; published: 7/5/01).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Ho does not teach administering a composition comprising a film-forming agent (e.g., PVA), a carrier liquid (e.g., water), and dexamethasone to the inner ear and allowing a portion of the carrier liquid to evaporate, thereby forming a film and releasing dexamethasone for at least 5 days, as required by instant claims 1-2. However, such deficiency is cured by Hissong et al. and Edens.
Regarding release of an active agent within the inner ear for at least 5 days, Hissong is directed to a solvating system and sealant for medical use in the middle or inner ear (limitations of instant claim 1, 16 and 18; Title). Hissong teaches applying (e.g., by dripping) to the treatment site a protective layer of a polymeric film-forming medical sealant, for example PVA. (limitations of instant claims 1, 3, 6 and 16-18; Claims 1 and 5). Hissong et al. teach that the sealant can comprise active agents including dexamethasone. (¶ 31, 49, and 50.) Hissong teaches that PVA film is a 
Regarding film formation, Edens teaches applying a mixture of PVA, water, and protease (an active agent) to skin; Edens teaches that after about 45 minutes, the water evaporates, leaving a PVA film (¶ 63-64). As such, Edens supports a finding that water is a “carrier liquid capable of evaporating at about 37oC.” (This property of water is consistent with its inclusion as a carrier liquid in instant claim 4.) Edens teaches that when the water evaporates, a PVA film containing protease is left on the skin (¶ 64). With regards to the amount and type of PVA, Edens teaches that the properties of the various types of PVA are mainly governed by the molecular weight (degree of polymerization) (¶ 31). Furthermore, the viscosity of a PVA formulation will typically depend on the type of PVA as well as the concentration of the PVA (¶ 34). Edens teaches using a concentration ranging from 0.1 to 40%, or preferably 1-10% depending on the viscosity of the selected PVA (limitation of instant claim 5; ¶ 42).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The person of ordinary skill would have had a reasonable expectation of success in combining Ho’s dexamethasone with Hissong’s film-forming polymer (for example, PVA) and water because Hissong specifically teaches that dexamethasone is compatible with his film-forming sealant. The skilled artisan would have been motivated to do so because Ho teaches the desirability of having dexamethasone remain in 
The person of ordinary skill in the art would have appreciated that given water’s inherent ability to evaporate at body temperature, Hissong’s film formation is necessarily a step of allowing the water to evaporate. Edens provides a factual basis for this inherent property of water. In the alternative, the person of ordinary skill in the art would have found it obvious to permit the water to evaporate given Edens’s teaching that PVA forms a film on the body under these conditions. The skilled artisan would have been motivated to do so given Edens’s teaching that PVA forms a film when water evaporates and Hissong’s requirement for film formation.
The person of ordinary skill would have had a reasonable expectation that the PVA film left behind after Hissong’s film formation would release dexamethasone for at least 5 days. This is so because Hissong teaches that PVA film is a sealant that lasts in the inner ear for up to months, and Edens teaches that active agents are captured within PVA films. The person of ordinary skill in the art would therefore have reasonably expected that Hissong’s film would release dexamethasone for as long as it is resident in the ear, thereby achieving Ho’s goal of contacting the inner ear with dexamethasone.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 7-11 and 19-20 are newly rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (The Laryngoscope, 2004, 114 (1184-1189), Hissong et al. (US 2007/0264310; published: 4/24/07; of record) and Edens (US 2001/0006675; published: 7/5/01)) as applied to claims 1-6 and 12-18 above, and further in view of Colombo et al. (US 2004/0028721; published: Feb. 21, 2004; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ho et al., Hissong et al. and Edens teach the limitations of instant claims 1-6 and 12-18, as well as 7 (except for PVA molecular weight), 8-11 and 19-20.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Ho et al., Hissong et al. and Edens do not teach wherein the PVA in the film-forming agent has a molecular weight of from about 20,000 to 30,000 Daltons, as required by instant claim 7. However, such deficiency is cured by Colombo et al. 
Colombo et al. is directed to single-layer film comprising active ingredients, a film-forming agent and a hydrophyllic adhesive polymer for dermal or transdermal administration (Abstract).  Colombo et al. teach wherein the film-forming agent can be polyvinyl alcohol having a molecular weight of 500 to 100,000 Da ([0024]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (PVA of Hissong et al. and that of Colombo et al.(PVA: 500 to 100,000 Da) for the purpose of providing a film in a topically applied composition) (See MPEP §2144.06-II).
prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to optimize the molecular weight of the PVA film-forming agent as the claimed range falls within the broader range taught by Colombo et al. See MPEP §2144.05(II): In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).
Thus, the claimed invention was prima facie obvious at the time the invention was effectively filed.

Claim 21 is newly rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (The Laryngoscope, 2004, 114 (1184-1189), Hissong et al. (US 2007/0264310; published: 4/24/07; of record) and Edens (US 2001/0006675; published: 7/5/01)) as applied to claims 1-6 and 12-18 above, and further in view of Meyer (US 2009/0246255; published: 10/1/09).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ho et al., Hissong et al. and Edens teach the limitations of instant claims 1-6 and 12-18.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)

Meyer is directed to pharmaceutical compositions for the treatment of inner ear disorders (Abstract). The compositions of Meyer include a pharmaceutically active agent and a biocompatible polymer or combination of polymers (Abstract). In one embodiment, the composition is in the form of a viscous gel comprising suspended microspheres, wherein the active agent release rates depend very strongly on the size of the microspheres containing the active agent ([0053]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The person of ordinary skill would have had a reasonable expectation of success that microspheres containing a biologically-active agent could be added to the PVA film of Hissong and upon administration into the middle or inner ear, such would result in a method of releasing active agent in the inner ear. The skilled artisan would have been motivated to do so because Meyer teaches that including the active agent in the microspheres allows controlled release of the active agent. In fact, Meyer teaches that when in the abovementioned form, the active agent release rates depend very strongly on the size of the microspheres ([0053]); i.e., the release rate can be optimized by altering the size of the microsphere.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claims 21-22 are newly rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (The Laryngoscope, 2004, 114 (1184-1189), Hissong et al. (US 2007/0264310; published: 4/24/07; of record), Edens (US 2001/0006675; published: 7/5/01) and Colombo et al. (US 2004/0028721; published: Feb. 21, 2004; of record) as applied to claims 1-20 above, and further in view of Meyer (US 2009/0246255; published: 10/1/09).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ho et al., Hissong et al., Edens and Colombo et al. teach the limitations of instant claims 1-20.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Ho et al., Hissong et al. and Edens do not teach wherein the composition comprises a plurality of microspheres, wherein the microspheres comprise the biologically-active agent, as required by instant claim 21-22. However, such deficiency is cured by Meyer.
Meyer is directed to pharmaceutical compositions for the treatment of inner ear disorders (Abstract). The compositions of Meyer include a pharmaceutically active agent and a biocompatible polymer or combination of polymers (Abstract). In one embodiment, the composition is in the form of a viscous gel comprising suspended microspheres, wherein the active agent release rates depend very strongly on the size of the microspheres containing the active agent ([0053]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The person of ordinary skill would have had a reasonable expectation of success that microspheres containing a biologically-active agent could be added to the PVA film of Hissong and upon administration into the middle or inner ear, such would result in a method of releasing active agent in the inner ear. The skilled artisan would have been motivated to do so because Meyer teaches that including the active agent in the microspheres allows controlled release of the active agent. In fact, Meyer teaches that when in the abovementioned form, the active agent release rates depend very strongly on the size of the microspheres ([0053]); i.e., the release rate can be optimized by altering the size of the microsphere.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

New Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,238,663, in view of Hissong et al. (US 2007/0264310; published: 4/24/07; of record) and Edens (US 2001/0006675; published: 7/5/01). Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the administration of a composition onto a biological tissue no more than one time in a 14 day period, wherein the composition comprises a biologically-active agent dispersed in a film-forming agent and wherein the film-forming agent comprises a polymer (e.g., PVA). The difference between the two claim sets is that ‘663 does not require film formation via oC.” (This property of water is consistent with its inclusion as a carrier liquid in instant claim 4.) Edens teaches that when the water evaporates, a PVA film containing protease is left on the skin (¶ 64). Regarding release for at least 5 days, as the examiner points out, Hissong teaches that PVA film is a sealant that has a residence time in vivo of from one day to a few days, weeks, or months. (Paragraph 45.) Hissong, like the ’663 patent, is concerned with providing sealants to the inner ear to deliver therapeutic agents (¶ 31, 49, and 50).
The person of ordinary skill in the art would have appreciated that given water’s inherent ability to evaporate at body temperature, the ’663 patent’s step of waiting for a film to form would necessarily be a step of allowing the water to evaporate. Edens provides a factual basis for this inherent property of water. In the alternative, the person of ordinary skill in the art would have found it obvious to continue the ’663 patent’s step of maintaining the subject in a fixed position until the water evaporates given Edens’s teaching that PVA forms a film on the body under these conditions. The skilled artisan would have been motivated to do so given Edens’s teaching that PVA forms a film when water evaporates and the ’663 patent’s requirement for film formation.
The person of ordinary skill would have had a reasonable expectation that the PVA film left behind after the ’663 patent’s step of maintaining the subject in a fixed position until a film forms would release the biologically active agent for at least 5 days. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617